Exhibit 10.3

 

PHASE FORWARD INCORPORATED

 

NON-STATUTORY STOCK OPTION AGREEMENT (U.K.)

 

Phase Forward Incorporated (the “Company”) hereby grants the following stock
option pursuant to its 2004 Stock Option and Incentive Plan.  The terms and
conditions attached hereto are also a part hereof.

 

Name of optionee (the “Optionee”):

 

 

 

 

 

Date of this option grant:

 

 

 

 

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

 

 

 

 

Option exercise price per share:

 

 

 

 

 

Number, if any, of Shares that may be purchased on or after the grant date:

 

0[**]

 

 

 

Shares that are subject to vesting schedule:

 

100%[**]

 

 

 

Vesting Start Date:

 

 

[*]Vesting Schedule:

 

 

One year from Vesting Start Date:

 

25% of the Shares subject to this option[**]

 

 

 

Each subsequent month following the first anniversary of the Vesting Start Date:

 

An additional 2.083% of the Shares subject to this option[**]

 

 

 

All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.

 

 

Payment alternatives (specify any or all of Section 7(a)(i) though (iii):

 

Section 7(a) (i) through (iii)

 

--------------------------------------------------------------------------------

[* The foregoing is a sample vesting schedule only.  Actual vesting schedule for
each Optionee will be determined by the Board of Directors on the grant date.]

 

[** Vested amount of shares may be expressed as a number, a percentage or a
fraction.]

 

This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.

 

 

I hereby agree to all of the terms contained in this Stock Option Agreement

 

SIGNED as a Deed

)

 

 

 

 

by optionee name

)

Signature

 

Date

 

 

 

in the presence of:-

 

Signature of witness:

 

 

 

Name of witness:

 

 

 

Address:

 

 

 

Occupation:

 

 

 

NB. the witness must be over 18 and not related to you by blood or marriage.

 

 

 

 

 

Phase Forward Incorporated

 

 

 

By:

 

 

 

 

Robert K. Weiler

 

 

 

Chief Executive Officer

 

 

 

1

--------------------------------------------------------------------------------


 

PHASE FORWARD INCORPORATED

 

STOCK OPTION AGREEMENT — INCORPORATED TERMS AND CONDITIONS

 

1.             Grant Under Plan.  This option is granted pursuant to and is
governed by the Company’s 2004 Stock Option and Incentive Plan (the “Plan”) and,
unless the context otherwise requires, terms used herein shall have the same
meaning as in the Plan.

 

2.             Grant as Non-Qualified Stock Option.  This option is a
non-statutory stock option and is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (the “Code”).

 

3.             Vesting of Option.

 

(a)           Vesting if Business Relationship Continues. The Optionee may
exercise this option on or after the date of this option grant for the number of
shares of Common Stock, if any, set forth on the cover page hereof.  If the
Optionee has continuously maintained a Business Relationship (as defined below)
with the Company through the dates listed on the vesting schedule set forth on
the cover page hereof, the Optionee may exercise this option for the additional
number of shares of Common Stock set opposite the applicable vesting date. 
Notwithstanding the foregoing, the Board may, in its discretion, accelerate the
date that any installment of this option becomes exercisable.  The foregoing
rights are cumulative and may be exercised only before the date which is ten
years from the date of this option grant.

 

(b)  Accelerated Vesting Due to Acquisition. In the event an Acquisition that is
not a Private Transaction occurs while the Optionee maintains a Business
Relationship with the Company and this option has not fully vested, this option
shall become exercisable for one-quarter of the Shares (in addition to any
Shares already vested), such vesting to occur immediately prior to the closing
of the Acquisition, with vesting to continue after the closing at the
rate/number set forth on the cover page as to the remainder of the Shares
subject to vesting and on the same vesting dates, provided that the Optionee
continuously maintains a Business Relationship with the Company or its successor
through the applicable vesting dates.

 

(c)  Definitions. The following definitions shall apply:

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant.

 

“Cause” means: (i) gross negligence or willful malfeasance in the performance of
the Optionee’s work or a breach of fiduciary duty or confidentiality obligations
to the Company by the Optionee; (ii) failure to follow the proper directions of
the Optionee’s direct or indirect supervisor after written notice of such
failure; (iii) the commission by the Optionee of illegal conduct relating to the
Company; (iv) disregard by the Optionee of the material rules or material
policies of the Company which has not been cured within 15 days after notice
thereof from the Company; or (v) intentional acts

 

2

--------------------------------------------------------------------------------


 

on the part of the Optionee that have generated material adverse publicity
toward or about the Company.

 

“Private Transaction” means any Acquisition where the consideration received or
retained by the holders of the then outstanding capital stock of the Company
does not consist of (i) cash or cash equivalent consideration, (ii) securities
which are registered under the Securities Act and/or (iii) securities for which
the Company or any other issuer thereof has agreed, including pursuant to a
demand, to file a registration statement within ninety (90) days of completion
of the transaction for resale to the public pursuant to the Securities Act.

 

4.             Termination of Business Relationship.

 

(a)           Termination.  If the Optionee’s Business Relationship with the
Company ceases, voluntarily or involuntarily, with or without cause, no further
installments of this option shall become exercisable, and this option shall
expire (may no longer be exercised) after the passage of ninety days from the
date of termination, but in no event later than the scheduled expiration date. 
Any determination under this agreement as to the status of a Business
Relationship or other matters referred to above shall be made in good faith by
the Board of Directors of the Company.

 

(b)           Employment Status. For purposes hereof, with respect to employees
of the Company, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Optionee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence.. For purposes hereof, a termination of employment followed by
another Business Relationship shall be deemed a termination of the Business
Relationship with all vesting to cease unless the Company enters into a written
agreement related to such other Business Relationship in which it is
specifically stated that there is no termination of the Business Relationship
under this agreement. This option shall not be affected by any change of
employment within or among the Company and its Subsidiaries so long as the
Optionee continuously remains an employee of the Company or any Subsidiary.

 

(c)           Termination for Cause.  If the Business Relationship of the
Optionee is terminated for Cause (as defined above), this option may no longer
be exercised from and after the Optionee’s receipt of written notice of such
termination.

 

(d)           Partial Acceleration Upon Death.  In the event the Optionee dies
prior to the vesting of the first tranche of Shares (as set forth on the cover
page hereto), the vesting of such first tranche of Shares will automatically
accelerate and become exercisable until the expiration of this option pursuant
to Section 4(a).

 

3

--------------------------------------------------------------------------------


 

5.             Death; Disability.

 

(a)           Death.  Upon the death of the Optionee while the Optionee is
maintaining a Business Relationship with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of the Optionee’s
death, by the Optionee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 10, only at any time within
365 days after the date of death, but not later than the scheduled expiration
date.

 

(b)           Disability.  If the Optionee ceases to maintain a Business
Relationship with the Company by reason of his or her disability, this option
may be exercised, to the extent otherwise exercisable on the date of cessation
of the Business Relationship, only at any time within 180 days after such
cessation of the Business Relationship, but not later than the scheduled
expiration date.  For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

6.             Partial Exercise.  This option may be exercised in part at any
time and from time to time within the above limits, except that this option may
not be exercised for a fraction of a share.

 

7.             Payment of Exercise Price.

 

(a)           Payment Options.  The exercise price shall be paid by one or any
combination of the following forms of payment that are applicable to this
option, as indicated on the cover page hereof:

 

(i)            by check in US currency payable to the order of the Company; or

 

(ii)           delivery of an irrevocable and unconditional undertaking,
satisfactory in form and substance to the Company, by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price, or
delivery by the Optionee to the Company of a copy of irrevocable and
unconditional instructions, satisfactory in form and substance to the Company,
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; or

 

(iii)          subject to Section 7(b) below, if the Common Stock is then traded
on a national securities exchange or on the Nasdaq National Market (or successor
trading system), by delivery of shares of Common Stock having a fair market
value equal as of the date of exercise to the option price.

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (ii) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

4

--------------------------------------------------------------------------------


 

(b)           Limitations on Payment by Delivery of Common Stock.  If
Section 7(a)(iii) is applicable, and if the Optionee delivers Common Stock held
by the Optionee (“Old Stock”) to the Company in full or partial payment of the
exercise price and the Old Stock so delivered is subject to restrictions or
limitations imposed by agreement between the Optionee and the Company, an
equivalent number of Shares shall be subject to all restrictions and limitations
applicable to the Old Stock to the extent that the Optionee paid for the Shares
by delivery of Old Stock, in addition to any restrictions or limitations imposed
by this agreement.  Notwithstanding the foregoing, the Optionee may not pay any
part of the exercise price hereof by transferring Common Stock to the Company
unless such Common Stock has been owned by the Optionee free of any substantial
risk of forfeiture for at least six months.

 

8.             Securities Laws Restrictions on Resale. Until registered under
the Securities Act of 1933, as amended, or any successor statute (the
“Securities Act”), the Shares will be illiquid and will be deemed to be
“restricted securities” for purposes of the Securities Act.  Accordingly, such
shares must be sold in compliance with the registration requirements of the
Securities Act or an exemption therefrom and may need to be held indefinitely. 
Unless the Shares have been registered under the Securities Act, each
certificate evidencing any of the Shares shall bear a restrictive legend
specified by the Company.

 

9.             Method of Exercising Option.  Subject to the terms and conditions
of this agreement, this option may be exercised by written notice to the Company
at its principal executive office, or to such transfer agent as the Company
shall designate.  Such notice shall state the election to exercise this option
and the number of Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option.  Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received.  Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Optionee
and if the Optionee shall so request in the notice exercising this option, shall
be registered in the name of the Optionee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

 

10.           Option Not Transferable.  This option is not transferable or
assignable except by will or by the laws of descent and distribution.  During
the Optionee’s lifetime only the Optionee can exercise this option.

 

11.           No Obligation to Exercise Option.  The grant and acceptance of
this option imposes no obligation on the Optionee to exercise it.

 

12.           No Obligation to Continue Business Relationship.  Neither the
Plan, this agreement, nor the grant of this option imposes any obligation on the
Company to continue the Optionee in employment or other Business Relationship.

 

5

--------------------------------------------------------------------------------


 

13.           Adjustments.  Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to such date of exercise.

 

14.           Option Tax Liability.

 

(a)           In this Section and Section 15, the following definitions shall
have the following meanings:-

 

 

“Employer’s NIC Election”

 

means, an election, in such form as may be agreed by the relevant tax
authorities (if required), entered into by the Optionee and his employing
company (or any other UK Subsidiary) under which the Optionee agrees that any
liability to Employer’s NICs which arises in respect of or in relation to this
agreement or its exercise shall be transferred to the Optionee;

 

 

 

 

 

“Employer’s NICs”

 

means secondary Class 1 NICs;

 

 

 

 

 

“NICs”

 

means UK National Insurance contributions;

 

 

 

 

 

“NI Regulations”

 

means the laws regulations and practices currently in force relating to
liability for and the collection of NICs;

 

 

 

 

 

“Optionee’s Employer”

 

means such company as is the Optionee’s employer or, if he has ceased to be
employed by the Company or a UK Subsidiary, was his employer or such other
company, or other person as, under the PAYE Regulations or, as the case may be,
the N.I. Regulations, or any other statutory or regulatory enactment (whether in
the United Kingdom or otherwise) is obliged to account for any Option Tax
Liability.

 

 

 

 

 

“Option Gain”

 

means any gain realised upon the exercise or release of, or the acquisition of
Shares pursuant to an Option, being a gain that is treated as remuneration
derived from the Optionee’s employment by virtue of section 4(4)(a) of the UK
Social Security Contributions and Benefits Act 1992;

 

 

 

 

 

“Option Tax Liability”

 

means in relation to the Optionee, any liability of the Optionee’s Employer to
account to the UK Inland Revenue or any other tax authority for any amount of,
or representing, income tax or NICs (including, without limitation, Employer’s
NICs) or any other tax charge levy or other sum (whether under the laws of the
United Kingdom or

 

6

--------------------------------------------------------------------------------


 

 

 

 

otherwise) which may arise on the grant, vesting or exercise of the Option or
the acquisition of Shares under the Plan; and

 

 

 

 

 

“PAYE Regulations”

 

means the regulations under section 684 of the UK Income Tax (Earnings and
Pensions) Act 2003.

 

 

 

 

 

“UK Subsidiary”

 

means any company whose registered office is situated in the UK which is for the
time being a subsidiary of the Company (as defined in section 736 of the UK
Companies Act 1985)

 

(b)           The provisions of this Section 14 shall not apply in relation to
the issue or transfer of Shares on any occasion if, before the date of issue or
transfer, the Optionee has either:-

 

(i)                 paid to the Company or the Optionee’s Employer a sum which,
in the opinion of the Company (or, if different, the Optionee’s Employer) is, or
will be, sufficient to satisfy the Optionee’s liability under the indemnity in
Section 14(c); or

 

(ii)                entered into arrangements with the Company or the Optionee’s
Employer which, in the opinion of the Company (or, if different the Optionee’s
Employer), will ensure that the liability under such indemnity is satisfied
within such period as the Company (or, if different the Optionee’s Employer) may
determine.

 

(c)           The Optionee hereby agrees to the extent permitted by law, to
indemnify the Company and, if different, the Optionee’s Employer against any
liability of any such person to account for any Option Tax Liability in respect
of anything done pursuant to the Plan or this agreement.

 

(d)           The Company shall not be obliged to issue, transfer or procure the
transfer of any Shares or any interest in any Shares under the Plan, and the
Option shall not be validly exercised, unless and until the Optionee has paid to
the Company or the Optionee’s Employer (as appropriate) such sum as is, in the
opinion of the Company, sufficient to indemnify the Company or the Optionee’s
Employer (as appropriate) in full against any Option Tax Liability or has made
such other arrangement as, in the opinion of the Company, will ensure that the
Optionee will satisfy his liability under the indemnity in Section 14(c).

 

15.           Employer’s NICs

 

(a)           The Optionee agrees that, and undertakes to the Company and his
Employer that:-

 

(i)                  the Optionee’s Employer may recover from the Optionee (in
such manner as the Company may determine and notify to the Optionee at any time
before the Option is exercised) the whole or any part of any Employer’s NICs
payable in respect of any such Option Gain; and

 

7

--------------------------------------------------------------------------------


 

(ii)                 the Optionee shall join with his Employer in making an
election (in such terms and such form as the Company may determine and is
approved by the UK Inland Revenue) for the transfer to the Optionee of the
whole, or such part as the Company may determine, of any liability of the
Optionee’s Employer to Employer’s NICs on any such Option Gain; and

 

(iii)                on any occasion on which the Option is exercised or
released after such an election has been made, the Optionee shall procure that
any amount of Employer’s NICs for which the Optionee is liable is paid to the
Optionee’s Employer in time to enable his Employer to remit such Employer’s NICs
to the Collector of Taxes before the 14th day following the end of the Pay As
You Earn month in which the Option is exercised or released.

 

(b)           The Optionee understands and accepts that the Company shall not be
obliged to transfer title to any Shares upon the exercise of the Option unless
and until the Optionee has paid, or procured the payment, to his Employer of
such sum as, in the opinion of his Employer, is sufficient to satisfy the
Optionee’s liability under the indemnity referred to in Section 14(c) above
within such period as the Optionee’s Employer shall determine and notify to the
Optionee.

 

(c)           The provisions of this Section 15 shall not have effect in
relation to Employer’s NICs payable in respect of any gain realised upon the
exercise or release of, or the acquisition of Shares pursuant to, the Option or
any occasion if to do so would contravene the provisions of the UK Social
Security Contributions and Benefits Act 1992 or of any regulations made under
that Act.

 

16.           Lock-up Agreement. The Optionee agrees that in the event that the
Company effects an underwritten public offering of Common Stock registered under
the Securities Act, the Shares may not be sold, offered for sale or otherwise
disposed of, directly or indirectly, without the prior written consent of the
managing underwriter(s) of the offering, for such period of time after the
execution of an underwriting agreement in connection with such offering that all
of the Company’s then directors and executive officers agree to be similarly
bound.  In the event the managing underwriter(s) consent to the sale or
disposition of Shares during the aforementioned period, such sale or disposition
shall nevertheless be made in accordance with the Company’s insider trading
policy, as amended and in effect from time to time.

 

17.           Arbitration.  Any dispute, controversy, or claim arising out of,
in connection with, or relating to the performance of this agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

18.           Provision of Documentation to Optionee.  By signing this agreement
the Optionee acknowledges receipt of a copy of this agreement and a copy of the
Plan.

 

8

--------------------------------------------------------------------------------


 

19.           Miscellaneous.

 

(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by mail, if to the Optionee, to the address set forth
below or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

(b)           Entire Agreement; Modification.  This agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

 

(c)           Fractional Shares. If this option becomes exercisable for a
fraction of a share because of the adjustment provisions contained in the Plan,
such fraction shall be rounded down.

 

(d)           Issuances of Securities; Changes in Capital Structure. Except as
expressly provided herein or in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this option.  No
adjustments need be made for dividends paid in cash or in property other than
securities of the Company. If there shall be any change in the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination or exchange of shares, spin-off,
split-up or other similar change in capitalization or event, the restrictions
contained in this agreement shall apply with equal force to additional and/or
substitute securities, if any, received by the Optionee in exchange for, or by
virtue of his or her ownership of, Shares, except as otherwise determined by the
Board.

 

(e)           Severability.  The invalidity, illegality or unenforceability of
any provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(f)            Successors and Assigns.  This agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 10 hereof.

 

(g)           Governing Law.  This agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof.

 

20.           Data Protection Consent

 

(a)           For the purposes of this Section:-

 

 

“Data”

 

means personally identifiable information of the Optionee, including employee
details

 

9

--------------------------------------------------------------------------------


 

 

 

 

relevant to the above mentioned purposes, the Optionee’s name, home address,
e-mail address, telephone number, date of birth, National Insurance number,
details of the Optionee’s Option and of Shares issued or transferred to the
Optionee pursuant to the Plan or any other employees’ share scheme

 

 

 

 

 

“Processing”

 

means in relation to the Optionee’s Data shall have the meaning set out in the
UK Data Protection Act 1988 and includes obtaining, recording or holding the
Data or carrying out any operation or set of operations on the Data, including
organisation, adaptation or alteration of the Data, retrieval, consultation or
use of the Data, disclosure or sharing of the Data by transmission,
dissemination or otherwise making available, or alignment, combination,
blocking, erasure or destruction of the Data

 

(b)              In entering into this agreement the Optionee shall agree and
consent to the Processing of his Data by his Employer and third parties involved
in the operation and administration of the Plan for the purposes of the
operation and administration of the Plan.  Such third parties are likely to
include members of the Group and any Plan administrator.”

 

10

--------------------------------------------------------------------------------